                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                                         FILED
                                                                                           Scott L. Poff, Clerk
                              BRUNSWICK DIVISION                                        United States District Court

                                                                                    By staylor at 12:20 pm, Jul 24, 2019

 ABDUL BISMILLAH,

                Plaintiff,                                  CIVIL ACTION NO.: 2:18-cv-86

        v.

 AQUATIC VEGETATION CONTROL, INC.,

                Defendant.

                                            ORDER

       Plaintiff and Defendant each filed a motion in limine. Docs. 25, 26. In addition, the

parties appeared before the Court for their pretrial conference on July 23, 2019. During this

conference, the parties tendered their objections to their opponent’s proposed trial exhibits.

Docs. 30, 31. However, the parties did not attach to their objections the objected-to materials.

       The Court ORDERS the parties to appear before the Court for a hearing on these matters

on Tuesday, August 6, 2019 at 11:00 a.m. in Courtroom 1 in the Brunswick Courthouse. The

Court also ORDERS each party to submit to the Court prior to this hearing all objected-to

materials described in each party’s objections to their opponent’s proposed trial exhibits. The

parties’ failure to abide by this directive shall result in the summary overruling of any lodged

objection.

       SO ORDERED, this 24th day of July, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
